United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1028
Issued: August 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2015 appellant filed a timely application from two February 11, 2015
nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP). Because more
than 180 days elapsed from September 16, 2014, the date of the most recent adverse merit
decision of OWCP, to the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s requests for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 7, 2012 appellant, then a 27-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging a left hip and thigh cramp as a result of picking up a full tray of
mail. She stopped work on that day. OWCP accepted appellant’s claim for a left hip sprain on
February 12, 2013 and she began receiving periodic rolls payments.
In a duty status report dated December 3, 2013, Dr. William Payne, a Board-certified
orthopedic surgeon, recommended work restrictions of lifting or carrying no more than 10 to 20
pounds; sitting no more than four hours per day; walking no more than four hours per day;
simple grasping no more than four hours per day; operating machinery no more than four hours
per day; and no twisting, climbing, kneeling, pushing or pulling, bending or stooping.
On February 1, 2014 appellant accepted a modified position as a rural carrier within her
work restrictions.
By decision dated June 12, 2014, OWCP notified appellant that it had found that her
actual earnings fairly and reasonably represented her wage-earning capacity and met or exceeded
the current wages of the job held when she was injured. This loss of wage-earning capacity
determination found that her wage-loss compensation ended when she was reemployed with no
loss in earning capacity.
On September 4, 2014 appellant requested compensation for leave without pay from
July 17 through 28, 2014. She explained that on these dates she was not working while under the
orders of her physician.
By letter dated August 20, 2014, Dr. Eugene Lopez, a Board-certified orthopedic
surgeon, noted that on July 17, 2014 he took appellant off work beginning July 17, 2014, with a
return to work with restrictions on July 28, 2014 due to the severe flare-ups and pain she was
experiencing. He noted that it was imperative that appellant refrain from any kind of work
during that period to decrease her symptoms.
By decision dated September 16, 2014, OWCP denied appellant’s claim for
compensation for the period July 17 through 28, 2014. It stated that the letter dated August 20,
2014 was insufficient to support her claim for compensation, because increased subjective pain
complaints or becoming symptomatic at work did not support total disability from all work.
OWCP requested that appellant provide a well-rationalized medical report providing explanation
based on objective findings supporting a material worsening of the work injury of November 7,
2012 and how such material worsening prevented her from performing the limited-duty position
she had worked since February 8, 2014.
In a work restriction form dated October 3, 2014, Dr. Bruce J. Montella, a Board-certified
orthopedic surgeon, recommended that appellant work a limited-duty position with restrictions of
no excessive twisting, turning, bending, climbing stairs, kneeling, squatting, lifting over 15
pounds, sitting, or standing and no sitting for more than two hours. He noted that appellant could
only work up to six hours per day and that she could return to work with these restrictions on
October 13, 2014.

2

On October 6, 2014 appellant requested reconsideration of OWCP’s June 12, 2014 wageearning capacity decision. She stated that she had new symptoms due to her original
November 7, 2012 injury. Appellant noted that she was required to sit excessively to perform
the duties of her modified position and that her current duties did not coincide with her current
restrictions as set forth in the most recent medical reports. On the same date, she requested
reconsideration of OWCP’s September 16, 2014 decision regarding compensation for the period
July 17 to 28, 2014. Appellant noted that on the relevant dates she could not perform duties of
her position due to an inability to sit at her desk due to numbness in her left leg and foot.
In a report dated September 3, 2014, Dr. Montella noted no significant changes in her
current symptoms. He also noted that she could return to work with restrictions of no excessive
twisting, turning, bending, sitting, standing, climbing of stairs, kneeling, or squatting; and no
lifting over 15 pounds.
In a report dated September 22, 2014, Dr. Lopez noted no significant changes in
appellant’s current symptoms. He also noted that she could return to work with the same
restrictions as in Dr. Montella’s September 3, 2014 report.
In a note dated September 29, 2014, Dr. Lopez duplicated word-for-word his report dated
August 20, 2014.
On February 11, 2015 OWCP denied appellant’s request for reconsideration of its wageearning capacity decision dated June 12, 2014. It noted that she had failed to raise substantive
legal questions or include new and relevant evidence. On the same date, OWCP denied
appellant’s request for reconsideration of its decision dated September 16, 2014 regarding the
limited period of total disability. It found that the note of Dr. Lopez dated September 29, 2014
was a duplication of his August 20, 2014 note and therefore did not prove wage loss for the
claimed period.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.2 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.3
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.4 The Board also has held that the submission of evidence which
2

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

3

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

4

See Daniel Deparini, 44 ECAB 657, 659 (1993).

3

does not address the particular issue involved does not constitute a basis for reopening a case.5
While the reopening of a case may be predicated solely on a legal premise not previously
considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.6
It is well established that either a claimant or OWCP may seek to modify a formal wageearning capacity determination. Once the wage-earning capacity of an injured employee is
determined, a modification of such determination is not warranted unless there is a material
change in the nature and extent of the injury-related condition, the employee has been retrained
or otherwise vocationally rehabilitated or the original determination was, in fact, erroneous.7
The burden of proof is on the party attempting to show modification.8 There is no time limit for
appellant to submit a request for modification of a wage-earning capacity determination.9
ANALYSIS
OWCP issued a June 12, 2014 decision finding that appellant had experienced no loss of
her wage-earning capacity. It also issued a September 16, 2014 decision denying her claim for
compensation for leave without pay for the period July 17 through 28, 2014. On October 6, 2014
appellant requested reconsideration of both of these decisions. In two separate decisions dated
February 11, 2015, OWCP denied her requests for reconsideration without reviewing the merits
of her claims.
The Board finds that appellant has not met any of the requirements under 20 C.F.R.
§ 10.606(b)(3) requiring OWCP to reopen her claim for disability for the period July 17
to 28, 2014. Appellant did not submit any relevant and pertinent new evidence with her request
for reconsideration of the September 16, 2014 decision. While she submitted a note dated
September 29, 2014 from Dr. Lopez that was relevant to this issue, this note was previously
considered by OWCP in its September 16, 2014 decision. The note, in its entirety except for the
date, was a duplicate of Dr. Lopez’s August 20, 2014 letter. Evidence that repeats or duplicates
evidence already in the case record has no evidentiary value on reconsideration.10 Hence, the
note dated September 29, 2014 was insufficient to require OWCP to reopen this decision for
merit consideration. Appellant did not submit any other evidence relevant to the dates of
disability in question. As such, the Board finds that OWCP properly denied her request for
reconsideration of its September 16, 2014 decision.

5

P.C., 58 ECAB 405, 412 (2007); Ronald A. Eldridge, 53 ECAB 218, 222 (2001); Alan G. Williams, 52 ECAB
180, 187 (2000).
6

Vincent Holmes, 53 ECAB 468, 472 (2002); Robert P. Mitchell, 52 ECAB 116, 119 (2000).

7

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004). See also Tamra
McCauley, 51 ECAB 375 (2000).
8

Darletha Coleman, 55 ECAB 143 (2003).

9

W.W., Docket No. 09-1934 (issued February 24, 2010); Gary L. Moreland, 54 ECAB 638 (2003).

10

Supra note 4.

4

However, as to the request for reconsideration of her loss of wage-earning capacity,
Board precedent and OWCP procedures direct that a claims examiner must consider the criteria
for modification of a loss of wage-earning capacity determination when a claimant requests
resumption of compensation for total wage loss in a pending claim.11
OWCP considered appellant’s October 6, 2014 letters as requests for reconsideration of
the June 12, 2014 wage-earning capacity determination and the September 16, 2014 decision,
denying her claim for wage loss, under the standards set forth in 5 U.S.C. § 8128(a). It found
that her requests were timely, but failed to set forth a basis for reconsideration of the merits of
her claims.
While appellant used the term reconsideration in both letters, she was in fact arguing that
the June 12, 2014 loss of wage-earning capacity should be modified. She submitted additional
medical evidence which set forth work restrictions that she alleged made her unable to sit at her
desk or put pressure on her hip. Appellant argued that she was no longer able to perform her
modified work position as her new restrictions precluded some of her work activities and
resulted in new and increased symptoms. A material change in the nature and extent of the
accepted condition is one basis on which a claimant may seek modification of a wage-earning
capacity determination.12 Appellant’s letter of October 6, 2014, in reference to the decision of
June 12, 2014, is therefore properly considered as a request for modification of the wage-earning
capacity determination, not as a request for a review of her claim under 5 U.S.C. § 8128(a). The
Board therefore finds that OWCP should have adjudicated the issue of her claim as a request for
modification of the wage-earning capacity determination,13 and was in error to adjudicate that
issue as a request for reconsideration.14
The case will be remanded to OWCP to adjudicate her request for modification of the
wage-earning capacity determination, to be followed by a de novo decision to preserve
appellant’s appeal rights.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the merits
of her claim for leave without pay for the period July 17 through 28, 2014 pursuant to 5 U.S.C.
11

Katherine T. Kreger, supra note 7; Sharon C. Clement, supra note 7; Federal (FECA) Procedure Manual,
Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.5(a) (June 2013) (if a
claim for wage loss is received, OWCP should review the file to determine whether a formal loss of wage-earning
capacity is in place, and, if so, the claim should be developed, if necessary, as a request for modification of the loss
of wage-earning capacity).
12

Once the wage-earning capacity of an injured employee is determined, a modification of such determination is
not warranted unless there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated, or the original determination was, in fact, erroneous.
Stanley B. Plotkin, 51 ECAB 700 (2000); see also Federal (FECA) Procedure Manual, id. at Chapter 2.1501.2(b)
(June 2013).
13

G.E., Docket No. 13-649 (issued October 21, 2013); F.B., Docket No. 10-99 (issued July 21, 2010).

14

F.B., id. See M.J., Docket No. 08-2280 (issued July 7, 2009). See also Gary L. Moreland, supra note 9.

5

§ 8128(a), but improperly denied appellant’s request for modification of the June 12, 2014 wageearning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 11, 2015 are affirmed in part and set aside and
remanded in part for further proceedings consistent with this decision and order of the Board.15
Issued: August 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

15

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective, November 16, 2015.

6

